DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
2.	Applicant’s arguments (see pages 9-12), filed on the 23rd of February, 2022, with respect to the rejection of Claims 1-3, 6, 9-11 and 14 and 9 under 35 U.S.C. 103 as being unpatentable over EP 2790437 A1 to Han et al. (Han), in view of Publication No.: US 2020/0068427 A1 to Turtinen et al. (Turtinen) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 
Applicant's arguments, (see pages 13-15) filed on the 23rd of February, 2022 with respect to Claims 7, 8, 15 and 16 have been fully considered but they are not persuasive. 
Regarding Independent Claims 7 and 15, applicant argued that the cited reference(s) on record does not disclose ‘receiving data packet discarding information, wherein the data packet discarding information comprises an identification corresponding to a discarded data packet’.  In response to applicant’s argument, the examiner respectively disagrees.
Han reference discloses receiving data packet discarding information, wherein the data packet discarding information comprises an identification corresponding to a discarded data packet (‘according to the solution, a data packet satisfying a preset condition is identified by an apparatus on an apparatus side or a network side, or other node apparatus on a wireless transmission link. A first discard timer is adopted for the identified data packet for the identified data packet, it is discarded only until a protocol data unit corresponding to the identified data packet is transmitted successfully or until a protocol data unit corresponding to the identified data packet has been delivered to a corresponding bottom layer’, ¶ 0017).  Thus, the cited reference(s) on record disclose the above argued claimed limitation(s).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7, 8 and 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2790437 A1 to Han et al. (Han), in view of Publication No.: US 2020/0068427 A1 to Turtinen et al. (Turtinen). 
Claims 7 and 15, Han discloses a device for discarding a data packet, comprising: 
a processor (Fig. 7, ‘a first processing module 701’); and 
a memory storing instructions executable by the processor (Fig. 7, ‘base station 700’); wherein the processor is configured to: 
generate an instruction message, the instruction message instructing a terminal to start monitoring transmission timeout of a data packet in a layer (‘when a PDCP layer of an eNodeB or a UE receives a data packet which needs to be transmitted, the PDCP layer starts a discard timer for the data packet. When the timer expires, the PDCP layer discards the current data packet and indicates a radio link control (RLC, Radio Link Control) layer to discard the data packet. With respect to the RLC layer, if the data packet is not yet sent, it discards the data packet; and if the RLC layer has sent or is sending the data packet, the data packet is not discarded and is continuously sent’, ¶ 0004);
transmit the instruction message to the terminal (‘when a PDCP layer of an eNodeB or a UE receives a data packet which needs to be transmitted, the PDCP layer starts a discard timer for the data packet. When the timer expires, the PDCP layer discards the current data packet and indicates a radio link control (RLC, Radio Link Control) layer to discard the data packet. With respect to the RLC layer, if the data packet is not yet sent, it discards the data packet; and if the RLC layer has sent or is sending the data packet, the data packet is not discarded and is continuously sent’, ¶ 0004); and 
discarded only until a protocol data unit corresponding to the identified data packet is transmitted successfully or until a protocol data unit corresponding to the identified data packet has been delivered to a corresponding bottom layer’, ¶ 0017).
Han does not expressly disclose Service Data Adaptation Protocol (SDAP) layer.
	However, Turtinen discloses Service Data Adaptation Protocol (SDAP) layer discarding data packets (‘the SDAP layer entity may either discard the data packets or trigger the discarding of the data packet’, ¶ 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘Service Data Adaptation Protocol (SDAP) layer discarding data packets’ as discussed by Turtinen into Han to improve QoS packet handling in wireless communication system, Turtinen ¶ 0007. 
As to Claims 8 and 16, Han further discloses when a lower boundary of a reordering window moves to a position corresponding to the discarded data packet, move the lower boundary down to a position corresponding to a next data packet subsequent to the discarded data packet (‘discarding in the other layers’, ¶ 0004).

Allowable Subject Matter
5.	Claims 1, 2, 3, 6, 9-11 and 14 are allowed.  Independent Claims 1 and 9 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determine, whenever a preset period of time passed by, an identification corresponding to a discarded data packet in a current period, wherein the preset period of time is counted through a signaling timer; generate data packet discarding information based on the identification corresponding to the discarded data packet; and transmit the data packet discarding information to the base station, wherein the data packet discarding information comprises the identification corresponding to the discarded data packet’ in communication with other limitation(s).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463